Citation Nr: 1233714	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-37 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from February 1969 to February 1971.

This appeal arises to the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that in pertinent part determined that no new and material evidence had been submitted to reopen a claim for service connection for Crohn's disease.  

In October 2008, the Board found new and material evidence and reopened the claim.  The Board then remanded the claim for development.  In February 2011, the Board remanded the claim in order to obtain Social Security Administration (SSA) records.  These records have been obtained and have been associated with the claims folders.  


FINDING OF FACT

Regional enteritis (Crohn's disease) arose during active service.  


CONCLUSION OF LAW

Crohn's disease was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran has not alleged any combat participation, although he did serve in Vietnam, he will not be afforded this consideration.  

Crohn's disease is a chronic granulatomous inflammatory disease of unknown etiology, involving any part of the gastrointestinal tract from mouth to anus, but commonly involving the terminal ileum with scarring and thickening of the bowel wall; it frequently leads to intestinal obstruction and fistula and abscess formation and has a high rate of recurrence after treatment. Called also regional enteritis or ileitis. Dorland's Illustrated Medical Dictionary 480 (28th ed. 1994).  

The Veteran's Service Treatment Reports do not include an entrance examination report.  There is no pertinent report of a complaint of or treatment for a digestive problem during active service.  A February 1971 separation examination report finds the abdomen and viscera normal; however, there is no accompanying medical history questionnaire on which the Veteran might have reported a relevant symptom.  

The Veteran was examined by VA in January 1972, within a year of discharge from active service.  Although this examination was for foot and ankle pains, the Veteran also reported a history of stomach problems.  The physician noted that the Veteran had been examined and X-rayed for stomach problems in August 1971 and no disease was found.  The Veteran currently had no stomach complaint.  The diagnosis was, "Stomach problem, not confirmed." 

According to a July 1979 letter from C. E. Waller, M.D., the Veteran had a three-year history of Crohn's disease and had been operated on in 1977 for granulatomous colitis.  According to a September 1979 letter, Dr. Waller had followed the Veteran for granulatomous colitis for several years and was familiar with Dr. Kopp, the Veteran's gastroenterologist.  Dr. Waller reported that the Veteran has had Crohn's disease since 1972.  

In January 2001, private physician, B. W. Smith, M.D., reported that the Veteran had a 30 year history of Crohn's disease, although it was not active.  

In June 2008, the Veteran testified before the undersigned Veterans Law Judge that he had no relevant symptoms prior to active service, but he experienced the onset of symptoms during his last 8-months of active service, when being treated for other injuries incurred in a fall during active service.  At the time, he thought that it was simply a nervous stomach and spastic colon.  He testified that he self-treated with over-the-counter diarrheal medication.  He testified that after active service, they discovered Crohn's disease.  He recalled that Dr. Kopp first found Crohn's disease a few years after active service.  

The Veteran underwent a VA digestive system compensation examination in January 2009.  The examiner noted that the Veteran did not complain of digestive problems during active service.  The examiner stated that a diagnosis of Crohn's disease was not made until 1980.  The diagnoses included Crohn's disease.  The current symptoms have been diarrhea and right-sided abdominal pains.  The examiner declined to offer a nexus opinion on the basis that it would be too speculative.

The Veteran was examined in November 2009 by a VA physician who found it unlikely, that is, "less likely than not," that Crohn's disease is related to active service.  The physician based this conclusion on somewhat erroneous facts, however.  The physician stated that symptoms shown during active service could have been Crohn's disease, among other possibilities, but the physician then stated that there was no evidence of Crohn's disease during service or within a year of separation.  Even though in 1980 the Veteran's gastroenterologist, J. Kopp, M.D., reported that regional enteritis (another name for Crohn's disease, Id) was shown in 1970 and 1971, the VA physician felt that this was unreliable information obtained from the Veteran himself.  

SSA records have recently been associated with the claims files.  These records do not address the etiology of Crohn's disease.  

As noted above, regardless that the November 2009 VA examiner stated that the evidence shows that it is possible that Crohn's disease began during active service and a private gastroenterologist reported that regional enteritis did begin during active service, the November 2009 VA examiner then concluded that there is no evidence of Crohn's disease during active service.  Because the basis for the opinion offered by the November 2009 VA examiner is questionable, that opinion is ambiguous and will not be afforded any weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (Although the Board may not second-guess a medical expert based upon its own opinion, it cannot blindly accept the opinion of a physician whose opinion is not clear enough for a lay adjudicator to understand); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The Board must address the competency, credibility, and probative value of the lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  The determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  Lay statements are competent evidence with regard to descriptions of symptoms of disease or disability or an injury, but when the determinative issue involves a question of medical expertise, only individuals possessing specialized training and knowledge are competent to render an opinion.  In this case, because Dr. Kopp agrees that regional enteritis, another name for Crohn's disease, did begin during active service, the Veteran's testimony concerning the onset of Crohn's disease during active service will be afforded some weight in the matter.  

Because Dr. Kopp's credibly, competently, and persuasively estimated the date of onset of regional enteritis to be during active service, after considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for Crohn's disease will therefore be granted.


ORDER

Service connection for Crohn's disease is granted. 
___________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


